DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objection have been fully considered and are persuasive in view of the Amendment.  Accordingly, the drawing objection has been withdrawn. 
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but are moot.  Applicant has amended the claim to obviate the rejection.  Accordingly, the rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Applicant’s amendment has introduced new deficiencies under 35 U.S.C. 112(b), which are addressed in the new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment, below.   
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Examiner notes that Applicant has amended the claims to recite a new combination of limitations, which has necessitated the modified grounds of rejection, below.  However, in view that the combination of Numata et al. and Emerson is still relied upon, Examiner respectfully disagrees with Applicant’s arguments concerning the In re Van Geuns.  
If Applicant believes that an interview would aid the Applicant in advancing prosecution, Applicant is encouraged to schedule such using the contact information at the end of this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 21-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “converting at least some of the gaseous refrigerant into a liquid stage refrigerant”.  It is unclear if “a liquid stage refrigerant” represents the same or different refrigerant from the “gaseous refrigerant”.  It has been interpreted as the same.  It is recommended to use “liquid stage refrigerant” when the phase change occurs and then use “the liquid stage refrigerant”.    Claim 1 has also been amended to recite “partially evaporating the liquid refrigerant into a gaseous refrigerant”.  It is unclear if “a gaseous stage refrigerant” represents the same or different refrigerant from the “gaseous refrigerant” and the “liquid refrigerant”.  It has been interpreted as the same.  It is recommended to use “gaseous stage refrigerant” when the phase change occurs and then use “the gaseous stage refrigerant”.  Additionally, claim 1 has been amended to recite the limitation “cooling the process liquid based upon the evaporating at least some of the liquid refrigerant to yield an evaporated refrigerant”.  
Claims 21-26 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the use of the term “auto purger”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

It is unclear if Applicant intended to recite the trademarked “auto purger”, which is reflected in the drawings, or the “auto purging devices” of the specification (which use Examiner notes would trigger a 112f interpretation and would likely also trigger additional rejections under 35 U.S.C. 112).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2015/0013950: previously cited) in view of Emerson Climate Technologies: Design Considerations for Refrigerant Receivers: previously cited.  
Regarding claim 1, Numata et al. discloses a method of operating a liquid chiller system, the method comprising: passing a gaseous refrigerant through a cooling conduit in a portion of a condenser (see at least Figure 2, condenser #3; paragraph [0063]); lowering a temperature of the gaseous refrigerant (see at least paragraph [0063]); based upon the lowering of the temperature of the gaseous refrigerant, converting at least some of the gaseous refrigerant into a liquid refrigerant (see at least paragraph [0063]); storing the liquid refrigerant in a portion of piping in fluid communication with an expansion valve, said piping located in a flow position before the expansion valve (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve), wherein the expansion valve is located external to an evaporator (see at least Figure 2, the expansion valve #4 is not in evaporator #1; paragraph [0064]); transporting liquid refrigerant from the expansion valve into the evaporator (see at least Figure 2, evaporator #1; paragraph [0065]); flowing a process liquid through process liquid conduits in the evaporator (see at least paragraph [0061]); partially evaporating the liquid refrigerant into a gaseous refrigerant within the evaporator based upon absorption of heat from the process liquid in the evaporator (see at least paragraph [0061]); cooling the process liquid based upon the evaporating at least some of the liquid refrigerant to yield an evaporated refrigerant (see at least paragraph [0061]); compressing some of the evaporated refrigerant with a compressor (see at least paragraph [0062]); passing the compressed evaporated refrigerant to the condenser (see at least paragraph [0063]); condensing the refrigerant in a gaseous stage into a condensed refrigerant (see at least paragraph [0063]); andPage 2Attorney Docket No.: STELLAROOIOUCIPIPATENT Application Number: 16/279,635Filing Date: February 19, 2019storing a portion of the condensed refrigerant in a portion of the piping before the expansion valve (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve).
While it appears that Numata et al. inherently reads on comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve which must be of sufficient size to obviate the need for a receiver), Numata et al. is silent regarding comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel.
Emerson, however, teaches that tubing/piping before the expansion valve comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel was old and well-known in the art (see at least final paragraph).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. with comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel, if, Numata et al. cannot be considered to inherently meet this limitation, since, as taught by Emerson, such provision was old and well-known in the art to provide the benefits of avoiding liquid refrigerant control problems, avoiding adversely affecting condensing pressure and liquid subcooling, and avoiding excessive refrigerant charging (see at least Emerson first paragraph).
Regarding claim 23, Numata et al. further discloses further comprising the step of circulating the process liquid to a heat load (see at least paragraphs [0059], [0061]: the large building or the like can be considered the heat load).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of Emerson, as applied to claim 1 above, and further in view of Short (US 4,916,914).
Regarding claim 21, Numata et al. does not disclose further comprising the step of passing the compressed evaporated refrigerant through an oil separator.
Short teaches another method further comprising the step of passing a compressed evaporated refrigerant through an oil separator (see at least Figure 1, oil separator #14 downstream of evaporator #16 and compressor #13; column 4, lines 3-24; column 5, lines 8-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of Emerson with further comprising the step of passing the compressed evaporated refrigerant through an oil separator, as taught by Short, to improve the method of Numata et al. in view of Emerson by recovering the lubricating, cooling, and sealing oil for the compressor at a location at a location favorable for oil/refrigerant separation (see at least Short column 4, lines 3-6 and column 5, lines 8-14).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of Emerson and Short, as applied to claim 21 above, and further in view of Hansen Technologies: (AUTO-PURGER: Noncondensible Gas (Air) Refrigerant Purger).
Regarding claim 22, Numata et al. in view of Emerson and Short does not disclose further comprising the step of passing the compressed evaporated refrigerant through an auto purger.
Hansen Technologies teaches passing compressed evaporated refrigerant through an auto purger (see at least page 2, penultimate paragraph “It is nearly […]” and page 3 “PURGE POINT CONNECTIONS” section).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of Emerson and Short with further comprising the step of passing the compressed evaporated refrigerant through an .  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of Emerson as applied to claim 1 above, and further in view of Simmons (US 2007/0227168).
Regarding claim 24, Numata et al. is silent regarding wherein the expansion valve comprises a sense motorized valve.  
However, it is noted that there are finite number of expansion valve types available to one having ordinary skill in the art.  In this regard, it is noted that Simmons teaches another method with an expansion valve wherein the expansion valve comprises a sense motorized valve (see at least paragraph [0024]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of Emerson with wherein the expansion valve comprises a sense motorized valve, as taught by Simmons, since such provision is a suitable and known provision for an expansion valve in a chiller/refrigeration method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for automatic electronic control of the expansion valve based on refrigerant temperature conditions, thus allowing the system to maintain operation within desired/optimal set points.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of Emerson as applied to claim 1 above, and further in view of Harnish (US 3,264,837).
Regarding claim 25, Numata et al. is silent regarding wherein the expansion valve comprises a float type valve.  
However, it is noted that there are finite number of expansion valve types available to one having ordinary skill in the art.  In this regard, it is noted that Harnish teaches another method with an expansion valve wherein the expansion valve comprises a float type valve (see at least column 3, lines 44-53).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of Emerson with wherein the expansion valve comprises a float type valve, as taught by Harnish, since such provision is a suitable and known provision for an expansion valve in a chiller/refrigeration method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of use of conventional expansion valve type capable of metering liquid refrigerant from the condenser as produced.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of Emerson as applied to claim 1 above, and further in view of Pachai et al. (US 2008/0223074).
Regarding claim 26, Numata et al. further discloses causing a body of water to flow into the condenser from a water supply (see at least paragraph [0063] flow of a body of water into the condenser from a water supply is inherent to “water-cooled type” condenser); and causing the body of water to flow out of the condenser through a water return (see at least paragraph [0063] flow of the body of water out of the condenser through a water return is inherent to “water-cooled type” condenser). 
Numata et al. is silent regarding the water being treated: though Examiner notes that it is likely that some form of treatment occurs prior to supply.
Pachai et al. teaches another method having a condenser wherein the water is treated (see at least paragraph [0024]: the water is received from a cooling tower, thus it is treated through the cooling process).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. with treated water, as taught by Pachai et al., to improve the method of Numata et al. by making use of water of known temperature to aid in the condensing process: thus improving the predictability of the system.  


Conclusion
	The prior art made of record and not relied upon provides additional discussion of “auto purger” including its use a trademark.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763